Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Bevins and Victoria Bevins appeal the district court’s order granting summary judgment in favor of Apogee Coal Company in the Bevins’ action under W. Va.Code Ann. § 23-4-2 (LexisNexis 2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bevins v. Apogee Coal Co., No. 2:13-cv-24264, 2014 WL 7236415 (S.D.W.Va. Dec. 18, 2014). We dispense •with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.